Citation Nr: 1431068	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for spinal meningitis.  

3.  Entitlement to service connection for a heart disability, claimed as coronary artery disease.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for a drug addiction.  

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a respiratory disorder, to include syncopal episodes and shortness of breath.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to December 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following December 2012, April 2013, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Veteran testified at a Travel Board hearing.  Additional evidence was submitted at the hearing with a waiver of initial RO consideration.  

In March 2014, the Veteran's case was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability or disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board has recharacterized the Veteran's claims for service connection for a mood disorder and for PTSD as a single claim encompassing any psychiatric disorder.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include a mood disorder, is not attributable to the Veteran's active service.  

2.  At no time during the appeal period has a diagnosis of PTSD been shown.  

3.  At no time during the appeal period has a diagnosis of meningitis been shown.  

4.  A heart disability, claimed as coronary artery disease, was not shown in service and there is no competent evidence suggesting a nexus between any heart disability and the Veteran's period of service; a heart disability was not exhibited within the first post-service year.  

5.  A sleep disorder was not shown in service, and there is no competent evidence suggesting a nexus between any current sleep disorder and the Veteran's period of service.  

6.  The Veteran's purported drug addiction is not related to a service-connected disease or injury.   

7.  By a January 1990 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disorder, to include syncopal episodes and shortness of breath.  The Veteran was notified of the decision but did not appeal.  

8.  Evidence received since the RO's January 1990 rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder.  

9.  A respiratory disorder is not attributable to the Veteran's active service.  

10.  A March 2013 VA audiological evaluation reflects that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level III hearing impairment in the right ear and level III hearing impairment in the left ear.  

11.  The Veteran's service-connected disabilities are not of such nature and severity as to prevent him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder, to include mood disorder and PTSD, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran does not have spinal meningitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

3.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated during active military service, nor may a heart disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

5.  The Veteran's claim for service connection, including secondary service connection, for drug addiction has no legal merit.  8 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n) (2013).  

6.  A January 1990 rating decision that denied service connection for a respiratory disorder, to include syncopal episodes and shortness of breath, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

7.  New and material evidence has not been received; hence, the Veteran's claim for service connection for a respiratory disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

8.  The Veteran does not have a respiratory disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

9.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013). 

10.  The Veteran is not unemployable as a result of his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16(a), (b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.

Through April 2001, September 2012, November 2012, and June 2013 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letters provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The Veteran's service treatment records (STRs) and personnel records are associated with the claims folders as are his VA and private treatment records (prison medical records).  

The Board is aware that the Veteran receives Supplemental Security Income (SSI) benefits through the Social Security Administration (SSA), and that no records from the SSA are currently contained in the claims file.  Nevertheless, the Board finds that the SSA records are not necessary to a decision on the claims.  The Veteran has not asserted that SSA records would reflect a relationship between any currently claimed disability and service, or are otherwise necessary to the adjudication of his claims on appeal.  VA's duty to assist includes making "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit."  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); see Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005).  

The Board notes that the duty to assist "is not boundless in its scope" and VA is only required to obtain relevant records that the claimant adequately identifies and authorizes the Secretary to obtain.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Veteran is currently represented by an experienced attorney, there is no report on what basis the Veteran's SSI benefits were granted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Board emphasizes that relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim."  Golz, 590 F.3d at 1321.  In this regard, it cannot be said that all SSA disability records are relevant as this would render the word "relevant" superfluous in the statute."  Id.  Thus, the Board finds that remand to obtain any SSA records without any additional information provided by the Veteran or his attorney would constitute a waste of judicial and administrative resources, and that an informed and complete decision may be reached without the delay inherent in obtaining these records.  

Otherwise, the Veteran's claim for PTSD involves an alleged stressor incident associated with a personal assault.  While the RO failed to reference the relevant provisions of 38 C.F.R. § 3.304(f)(5) pertaining to personal assault in any notice letter, the provisions were cited in an August 2013 statement of the case (SOC).  Also, in an October 2013 statement of argument from the Veteran's attorney, the provision was likewise cited.  Thus, the Veteran and his attorney are clearly on notice of 38 C.F.R. § 3.304(f)(5).   

In addition, effective July 13, 2010, VA amended its regulation, 38 C.F.R. § 3.304, to include a new subsection (f)(3), which reduced the evidentiary burden of showing the occurrence of an in-service stressor if the claimed stressor is related to the "fear of hostile military or terrorist activity," and is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).  The Board notes that the amendment has not been referenced or discussed by the RO or cited to in any rating decision or SOC.  The Board does not find that any of the Veteran's alleged stressors pertain to "hostile military or terrorist activity."  See e.g. Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (holding that § 3.304(f)(3) applies only to hostile military or terrorist activity, and generally does not apply in sexual assault cases among military personnel).  (Parenthetically, the Board notes that the United States Court of Appeals for Veterans Claims (Court) left open "the question of whether assault by one service member upon another could ever qualify for application of subsection (f)(3), although an example of circumstances that might raise such a question was the shooting of fellow service members and bystanders by an Army major at Fort Hood, Texas."  See Acevedo, 25 Vet. App. at 293, note 2.)  

As the Veteran's claimed stressful events are not related to hostile military or terrorist activity, the Board finds the reduced evidentiary burden under 38 C.F.R. § 3 .304(f)(3) for establishing PTSD is inapplicable to the Veteran's claim.  

Otherwise, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2). The Court further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  

As will be discussed in more detail below, the Veteran's STRs do not reflect complaints or treatment for meningitis, a heart disability, or a sleep disorder.  The post-service clinical evidence does not reflect diagnosed disabilities (meningitis and/or sleep disorder) or an opinion linking a diagnosed disability (coronary artery disease or other cardiac issue) to service.  Although the Veteran is competent to report experiencing symptoms of disability in service (first prong of McClendon, 20 Vet. App. at 81), in the present case, the Veteran is not competent to identify symptoms of cardiac disease or to relate any current heart disability to his period of service.  Otherwise, the evidence supports that the first diagnosis for a heart disability was many years after service.   

Likewise, with respect to the Veteran's claim for a psychiatric disorder, the Veteran has not been diagnosed with PTSD nor have the Veteran's alleged stressors been verified.  Of note, the Veteran failed to reply to a June 2013 RO letter in which he was requested to submit additional information to help verify his claimed stressful incidents.  Furthermore, the Veteran's STRs do not reflect complaints or treatment for a psychiatric disorder, there is a lack of any medical opinion evidence linking the Veteran's currently diagnosed mood disorder to service, and the Board finds the Veteran's report of experiencing psychiatric symptoms in and since service lacks credibility.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for an acquired psychiatric disorder (to include a mood disorder and PTSD), for spinal meningitis, for a heart disability, or for a sleep disorder, to include obtaining a medical examination with respect to the claims.  See e.g. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Board also notes, as is discussed in more detail below, that new and material evidence has been presented as to an unestablished fact from the previously denied claim for service connection for a respiratory disorder, to include syncopal episodes and shortness of breath.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2013), once new and material evidence has been presented the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  It is important to note that the mere fact that evidence is sufficient to reopen a claim does not necessarily mean that the claimant is entitled to a VA medical examination in every instance.  

In the present case, at the time of the original denial in January 1990, the RO noted that there was no clinical diagnosis of a respiratory disability.  Since that time, a June 2013 VA treatment note reflects a diagnosis of emphysema per a chest X-ray.  Notwithstanding that fact, the Veteran's STRs do not reflect any treatment in service for a respiratory disability and at the time of separation a chest X-ray was normal and clinical evaluation of the Veteran's lungs and chest were also normal.  Furthermore, the Veteran's statements regarding alleged treatment in service are inconsistent.  Although the Veteran reported in an October 1989 VA application and a December 1989 report of VA examination of being hospitalized and treated for bronchitis during basic training, he later testified that he had been treated for meningitis in a military hospital in Germany and his lungs had been damaged at that time.  Thus, it is not clear to the Board if the Veteran was in fact treated for bronchitis or some other respiratory disability; thus, the Board does not find the Veteran's statements regarding treatment to be credible.  In light of this fact, the lack of any other evidence of in-service treatment for a respiratory disability, along with the Veteran's documented long-term smoking history, a medical examination or opinion is not found warranted notwithstanding the post-service diagnosis of emphysema.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record).  

Otherwise, no medical opinion regarding direct service connection for drug addiction is warranted as a matter of law.  The Board also notes that the Veteran has not alleged that his drug addiction is related to his service-connected bilateral hearing loss and/or tinnitus, nor does the evidence support any connection.  As such, the evidence does warrant an examination to determine possible secondary service connection for the Veteran's purported drug addiction.  

As for the claim for a compensable rating for bilateral hearing loss, the Veteran was provided a VA audiological examination in March 2013.  Since that time he has not submitted competent lay or medical evidence (to include hearing testimony) that his disability has worsened.  The March 2013 examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria.  In particular, the examiner elicited information from the Veteran concerning the functional effects of his hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Finally, the Veteran is rated a combined 10 percent for his service-connected bilateral hearing loss and service-connected tinnitus.  The evidence does not support that his hearing loss and/or tinnitus precludes him from gainful employment.  

Hence, no further notice or assistance, to include obtaining medical examinations, is required to fulfill VA's duty to assist in the development of the claims for service connection for a respiratory disorder and for drug addiction, the claim for a compensable rating for bilateral hearing loss, or the claim for a TDIU.  

II.  Analysis

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for certain chronic diseases, such as arteriosclerosis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

Psychiatric Disorder

The evidence supports that the Veteran has a current diagnosis of mood disorder.  He seeks service connection for a psychiatric disorder which he alleges first manifest during his active service period.  His allegations include that he currently suffers from PTSD due to in-service stressor incidents, which include being assaulted and robbed.  

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Of note, section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The Veteran has submitted a number of statements in support of his claim in which he commented that he experienced stress and depression during service and that he began using drugs to help combat these symptoms.  Otherwise, the Veteran has submitted stressor statements to the RO in support of his claim.  In those statements, the Veteran alleges that while stationed in Germany he came upon a car accident on the Autobahn in which German citizens had been killed and one of the bodies in the vehicle was headless.  The Veteran claims to have reported the incident to his Army command, but was told it was a local matter.  No further action by the command was reportedly taken.  The Veteran has also alleged that he was assaulted in service by three soldiers during which he lost consciousness and was subsequently beaten and robbed.  During his Board hearing, the Veteran testified that a rag was put over his mouth and that he remembered a strong smell of ether.  When he awakened his nose was broken and his lips were swollen.  A note was allegedly left warning the Veteran that if he reported the soldiers they would return and kill him.  The Veteran testified that he was very scared and that he did not file any report regarding the assault but did report that items had been stolen from him.  

The Board notes that if a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, to include evidence of behavior changes.  See 38 C.F.R. § 3.304(f)(5).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

As discussed previously, as the Veteran's claimed stressful events are not related to hostile military or terrorist activity, the Board finds the reduced evidentiary burden for establishing PTSD under 38 C.F.R. § 3.304(f)(3) is inapplicable to the Veteran's claim.  

By way of history, a September 2012 VA behavioral health assessment notes that the Veteran began using opium and methamphetamine at the age of 16 and continued to use drugs until 2005.  The assessment also noted the Veteran's report of depression, anger, anxiety, and various traumatic events.  Of note the traumatic events reported by the Veteran did not include being assaulted in service but did include witnessing a car accident.  A December 2012 VA substance abuse clinic (SAC) plan noted the Veteran's report that he was running the streets by age 9, got shot at the age of 12, and was pretty much a hoodlum.  He was given the option of jail or the military.  

The Veteran's STRs do not reflect treatment for a psychiatric disability or any medical treatment associated with a physical assault, to include a broken nose, nor has the Veteran reported such medical treatment.  The Veteran has alleged the onset of his psychiatric symptoms as being in service and that they have continued since that time.  In reviewing the evidence of record, the Board notes that in October 1989 the Veteran filed an application for pension benefits which included consideration for service connection for a respiratory disability.  At that time, the Veteran did not allege that he suffered from a psychiatric disability or symptoms of such, to include the alleged car accident or the alleged personal assault in service.  In a report of December 1989 VA examination, the examiner commented that the Veteran had not been treated for any significant adult medical problem.  A review of the Veteran's medical systems at that time was completely unremarkable.  The Veteran's post-service prison records also do not reveal a diagnosis or document treatment for a psychiatric disability.  Not until the Veteran was pending release from prison did he first report having experienced mental health problems both in service and post service.   

With regard to the Veteran's alleged stressors associated with a car accident and being assaulted, as discussed previously, the Veteran failed to reply to a June 2013 RO letter in which he was requested to submit additional information to help verify these stressful incidents.  The RO has not sought verification of the identified stressors through the Joint Services Records Research Center (JSRRC) or other military agencies.  As was noted above and per the Veteran's report, the civilian accident on the Autobahn in Germany was not investigated by the Veteran's military command following the Veteran's report of the accident to them.  Likewise, the Veteran did not report to military authorities that he was assaulted but only that he had been victim of a theft of some of his personal items.  With that said, the evidence of record does not currently reflect that the Veteran has been diagnosed with PTSD, although VA medical records appear to the reflect that a referral was in the process of being made to have the Veteran further evaluated in light of his reported symptoms and history to VA clinicians.  

The Board notes that the Veteran is competent to report experiencing psychiatric symptoms in service such as depression, anxiety, etc.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of contemporaneous medical records, however, may be a fact that the Board can consider and weigh against a veteran's lay evidence.  In other words, even in the absence of contemporaneous medical records, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  

The Board finds that when it weighs the lack of objective evidence in service or for many years after service of any psychiatric complaints or treatment against the Veteran's statements in asserting in service psychiatric symptoms and continuity of symptoms since service, the Veteran's statements lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, the Board finds persuasive that the first evidence of complaints or treatment for a psychiatric disorder occurred some 37 years after the Veteran's separation from service.  As noted above, VA medical records associated with the Veteran's treatment and/or examination in the 1980s do not reflect complaints or diagnoses of a psychiatric disorder.  Also, none of the medical evidence suggests a link between the Veteran's long standing drug use during and since service and any psychiatric symptoms or disorder.  

Notwithstanding the lack of a current diagnosis for PTSD, the Veteran's stressors have also not been verified, in part, due to the lack of additional information from the Veteran and are not the type of stressors that are readily verifiable given the lack of any apparent military report or investigation by the Veteran's military command.  Otherwise, the Board does not necessarily find the Veteran's claim that he was assaulted and robbed in service to be credible.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA).  The Board finds persuasive that in September 2012 and December 2012 VA SAC treatment notes, the Veteran reported his traumatic stressors to be the above noted civilian car accident in Germany, a nearby explosion during guard duty, an incident when his truck "ran aground," being shot at multiple times, and mistakenly chased by the German police after he witnessed a person trying to shoot another person.  In neither instance, does the Veteran report having been assaulted in service and threatened with death as alleged.  Only later, in June 2013, does the Veteran report having been assaulted and threatened.  This inconsistency in reporting a substantial stressor incident (assault and threat of death) alleged to be causing PTSD, or other psychiatric disorder, undermines the Veteran's veracity and the likelihood that the stressor did in fact occur.  See Macarubbo, 10 Vet. App. 388 (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005) (noting the well-recognized role of the Board to "assess in the first instance the credibility of the hearing testimony of a claimant").  

Otherwise, evidence does not reflect any medical opinion attributing the Veteran's diagnosed mood disorder to his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this instance-whether the Veteran has a psychiatric disorder, to include mood disorder and PTSD, that was incurred in or aggravated by service, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, 492 F.3d 1372.  

Therefore, based on its review of the evidence of record, the Board finds that the Veteran does not have a psychiatric disorder, to include mood disorder and PTSD, that is attributable to his active military service.  Here, the evidence does not show that the Veteran has been diagnosed with PTSD, that his stressor concerning a motor vehicle accident in Germany has been verified, or that his report of an alleged assault in service is credible.  Otherwise, there is no medical opinion evidence that the Veteran has a psychiatric disorder that had its clinical onset in service or is related to service.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  



Spinal Meningitis

The Veteran testified during his Board hearing that he was hospitalized and treated in service for meningitis and this adversely affected his lungs.  Although the STRs do not reflect hospitalization or treatment for meningitis, the lack of such records does not, in and of itself, render the Veteran's statement not credible.  Nonetheless, the Board may draw a reasonable inference from a lack of notation of a condition in a medical report, if the report would be expected to carry such information.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Here, the Board would consider treatment for a condition such as meningitis to have been documented in the Veteran's STRs.  Furthermore, the examiner in the report of December 1989 VA examination identified that the Veteran had not been treated for any type of a significant adult medical problem.  Otherwise, in a June 1983 VA hospital summary, the Veteran was treated for substance abuse.  At that time, acute encephalopathy of unknown etiology was identified.  Meningitis was considered a possibility but was ruled out on further testing.  Following a urine drug screen, the Veteran was diagnosed with a PCP overdose.  

Notwithstanding the above, none of the post-service evidence reflects a diagnosis or treatment for meningitis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no medical evidence of a diagnosis for meningitis during the appeal period.  

Consequently, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for spinal meningitis.  As noted above, at no time since the Veteran filed his claim for service connection has a diagnosis of meningitis been shown.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  

Heart Disability

The Veteran's STRs do not reflect complaints, diagnoses, or treatment for a heart disability.  The evidence also does not reflect any clinical evidence of a heart disability within the first post-service year following the Veteran's separation from service.  The evidence does however document that many years after the Veteran's separation from service, he sought care complaining of chest pain and it was discovered that he suffered from severe three-vessel coronary artery disease (CAD) as well as severe left ventricular dysfunction.  In December 2007, the Veteran underwent a coronary artery bypass graft (CABG).  

In March 2011, May 2011, and September 2012 statements, the Veteran alleged that his heart problems were the result of his many years of drug use.  Otherwise, during his Board hearing the Veteran alleged that his heart disability and his respiratory disability were related, and that his breathing and endurance problems began after he was hospitalized in service.  As noted above, symptoms, and not necessarily treatment, are the essence of any evidence of continuity of symptomatology.  Here, the Board does not find the Veteran competent to render any opinion concerning a possible connection between his heart disability and a respiratory disability.  

Here, the evidence of record reflects only that that the Veteran has been diagnosed and treated for a heart disability many years after service.  The evidence does not otherwise reflect that the Veteran has a heart disability that had its clinical onset in service or is related to service.  Of note, the above referenced June 1983 VA hospital summary notes that the Veteran's chest X-ray was normal and his heart showed a regular tachycardia without murmur or gallop.  Additionally, the Veteran's heart disability has not been shown to have manifested in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this instance-whether the Veteran has a heart disability that was incurred in or aggravated by service, or whether CAD was diagnosed within the first post-service year, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, 492 F.3d 1372.  

Therefore, the Board finds that the Veteran does not have a heart disability that was incurred in or aggravated by service, or within the first post-service year.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Sleep Disorder

A review of the Veteran's STRs does not reflect a diagnosis or treatment for a sleep disorder.  Likewise, there is not a post-service diagnosis for a sleep disorder although the Veteran has reported sleep disturbance.  

During his Board hearing, the Veteran was asked if his sleep disturbance was all a part of his psychiatric disability.  The Veteran's attorney responded, "That's our contention, is the sleep disorder, calling it PTSD, calling it a mental or mood disorder, with substance abuse, and I'm sorry, I left that out, the sleep disorder, is really all one kind of a basket of symptoms . . . ."

As noted above, the Veteran's claim for a psychiatric disability, to include a mood disorder and PTSD, has been denied.  Otherwise, the post-service medical evidence does not reflect a clinical diagnosis for a sleep disorder (as compared to symptoms of sleep disturbance).  Here, assuming that the Veteran's sleep disturbance could be classified as a sleep disorder, the evidence does not reflect that the Veteran has a sleep disorder that had its clinical onset in service or is related to service.  

Consequently, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  

Respiratory Disability

As noted previously, in a January 1990 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disability, to include syncopal episodes and shortness of breath.  In doing so, the RO considered the Veteran's STRs and a report of December 1989 VA examination.  It noted that the Veteran did not have a clinical respiratory disability.  It also noted that syncopal episodes and a respiratory condition were not incurred in or aggravated by military service.  The Veteran was provided notice of the adverse January 1990 decision that same month.  In the notice letter the RO informed the Veteran that, "The evidence does not establish service connection for the following: syncopal episodes [and a] respiratory condition."   The Veteran did not appeal following notice of the adverse rating; thus, the January 1990 rating decision became final.  38 U.S.C.A. § 7105.  In March 2011, the Veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the January 1990 final decision, a June 2013 VA treatment note reflects a diagnosis of emphysema per a chest X-ray.  The Board finds this evidence to be new as well as material.  The evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The Board is mindful that the January 1990 denial appears to be due in part to the lack of a diagnosed respiratory disability.  As such,  the Board finds the Veteran's claim for service connection for a respiratory disability, to include syncopal episodes and shortness of breath, to be reopened.  

Regarding a merits analysis of the Veteran's claim, the Board notes that in an August 2013 SOC, the RO does appear to have considered the Veteran's claim on the merits and at the same time finding that new and material evidence had not been presented.  In light of the apparent merits review of the Veteran's claim by the RO, there is no prejudice to the Veteran in the Board reviewing his claim likewise on the merits.  

The Veteran's STRs do not reflect complaints or treatment for a respiratory disorder.  During a November 1973 separation medical examination, the Veteran's lungs and chest were reported normal.  A chest X-ray at that time was also reported normal.  In a subsequent December 1973 Statement of Medical Condition (DA Form 3082-R), it was noted that there had been no change in the Veteran's condition since his separation medical examination.  The Statement of Medical Condition was not signed.  

As noted previously, in an August 1985 VA treatment record, the Veteran was noted to complain of shortness of breath and his lungs were found congested.  The diagnosis was smoking abuse.  

In his original application for benefits (VA Form 21-526) received by the RO in October 1989, the Veteran filed an apparent claim for pension, noting in particular, "I became very sick in basic training an[d] spent 4 days in hospital.  They said it was bronkitis [sic] but now the VA hospital said the air ways in my lungs are closing up and will not let my body have oxygen."  

The Veteran underwent a VA examination in December 1989.  The examiner noted the Veteran's history of being hospitalized for a week in service and treated for acute bronchitis.  He otherwise had not been treated for a respiratory disease since being discharged from the military.  It was also noted that the Veteran smoked a pack of cigarettes every other day.  The examiner also commented,

He has a history, however, in more recent years of having the onset suddenly of becoming real tired and wanting to "back out."  This seems to always start while he is working or doing some type of exertion.  It is associated with some shortness of breath although he denies that he has any chest pains at all.  He can stop and rest and after about 5 minutes it will subside and is without residual then.   

A pulmonary function test (PFT) and a chest X-ray at the time of examination were both normal.  The examiner's diagnosis was syncope-type episodes associated with shortness of breath by history of unknown etiology.  

A December 2007 private CT (computed tomography) scan revealed, in particular, moderate left pleural effusion and mild bibasilar subsegmental atelectasis, greatest on the left.  An August 2008 private CT scan of the thorax revealed, in particular, atelectasis in the lung lobes with stable left lower lobe nodule.  

Otherwise, in a July 2012 VA cardiac catherization report it is noted that the Veteran had a 25-year smoking history which he reportedly stopped in 2005.  A June 2013 VA medical record notes a finding of emphysema on chest X-ray.  

Here, the current medical evidence reflects that the Veteran has been diagnosed with emphysema and has been prescribed an inhaler to help with his breathing when needed.  The evidence does not otherwise reflect that the Veteran has a respiratory disability that had its clinical onset in service or is related to service.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this instance-whether the Veteran has a respiratory disability that was incurred in or aggravated by service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau, 492 F.3d 1372.  

Otherwise, as noted previously, although the Veteran reported in his application for benefits in October 1989 and the report of December 1989 VA examination of being hospitalized and treated for bronchitis during basic training, he later testified that he had been treated in a military hospital in Germany for meningitis and that his lungs had been damaged at that time.  The Veteran also testified that his lungs had become weakened in service and that he continued to suffer from shortness of breath and problems with endurance following service.  

The Board has considered the Veteran's lay testimony.  As noted previously, the Veteran's reported inconsistencies as to when and where he was allegedly treated for a respiratory disability in service leads the Board to find that his reported in service history lacks credibility.  Likewise, a VA physician in August 1985 considered the Veteran's complaints and diagnosed smoking abuse.  Also, the Veteran was examined in December 1989 with regard to his complaints of shortness of breath and syncopal episodes but no disability was found.  In particular, both a PFT and a chest X-ray at that time were normal.  

Therefore, in light of the evidence as is discussed above, the Board finds that the Veteran does not have a respiratory disability that was incurred in or aggravated by service.  Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Drug Addiction

The Veteran alleges that he first began using drugs in service secondary to stress and anxiety.  He reported that he continued to use drugs following service and has been incarcerated for drug-related offenses.  A June 1983 VA medical record notes a diagnosis for a substance abuse disorder and PCP overdose.  At the time of filing his application for benefits in March 2011, the Veteran's substance abuse (identified as cocaine, amphetamines, and marijuana) was noted to be in remission.  

The law and regulations provide that compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), (m); 3.301(c)(3) (2013).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit held that a veteran could receive compensation for a drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1110 does not preclude compensation for a drug abuse disability secondary to a service-connected disability or otherwise consideration of a drug abuse disability as evidence of an increase in severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary drug abuse disabilities, and (b) secondary disabilities that result from primary drug abuse.  

Existing laws and regulations clearly establish that abusing drugs is not a disability for which service connection can be established or for which compensation can be paid.  The Veteran's service connection claim for a drug addiction, which he claims resulted from drug abuse in service, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also considered the Veteran's claim for service connection for his drug addiction as a secondary condition under the exception carved out in Allen.  In this case, as noted above, the Veteran has reported that he first began using drugs in service to deal with stress and anxiety.  As noted above, a September 2012 VA behavioral health assessment identified that the Veteran started using opium and methamphetamine at the age of 16.  (Parenthetically, the Board notes that based on the Veteran's DD Form 214, he was 17 years of age at the time of his entrance onto active duty.)  A November 2012 VA SAC plan noted that, according to the Veteran, both his mother and his older brother took "speed."  

As is noted in the Board's discussion above, service connection is not found warranted for the Veteran's claimed psychiatric disorder, spinal meningitis, heart disability, sleep disorder, or respiratory disability.  Otherwise, the Veteran has not alleged nor does the evidence support that his drug addiction is related to or aggravated by his service-connected bilateral hearing loss and/or his service-connected tinnitus.  Thus, the provisions of 38 C.F.R. § 3.310(a) do not serve as the route for establishing service connection for drug addiction.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  

Initial Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007);

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

The only evidence relevant to the Veteran's claim is a March 2013 VA audiological examination.  With regard to the functional impact of his hearing loss, the Veteran reported that he had trouble understanding and comprehending words.  Likewise, when discussing his tinnitus, the Veteran identified problems hearing his phone and certain kinds of vehicles when crossing the street.  (Parenthetically, the Board accepts that the functional impact of the Veteran's hearing loss also includes problems with hearing the phone and hearing certain vehicles.)  On audiological examination, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
35 dB
40 dB
50 dB
70 dB
80 dB
Left Ear
35 dB
45 dB
55 dB
75 dB
75 dB

The examination results documented a pure tone threshold average of 60 dB for the right ear and 62.5 dB for the left ear.  The Maryland CNC speech recognition score was 84 percent for the right ear and 84 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level III hearing impairment in the right ear and level III hearing impairment in the left ear.  

Applying the results to Table VII, a noncompensable rating would be warranted for the service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Given the pure tone threshold averages and speech recognition scores, since the grant of service connection, the Veteran's hearing impairment is not disabling enough to warrant a compensable rating.  The rating criteria simply do not call for a compensable rating for these levels of hearing impairment.  Furthermore, in view of the examination results detailed above, the provisions of 38 C.F.R. § 4.86(a) and § 4.86(b) are not applicable during any period of the claims process.  

The above determination is based upon consideration of applicable rating provisions, as well as the effects of the Veteran's hearing impairment in addition to the audiometric examination results.  As noted above, the examiner noted, in particular, the Veteran's report of difficulty understanding and comprehending words as well as a problem hearing the phone and certain vehicles.  The examiner, thus, elicited information from the Veteran concerning the functional effects of his hearing loss.  See Martinak, 21 Vet. App. 447.  

The Board concludes that the symptoms of the Veteran's bilateral hearing loss have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

For the foregoing reasons, the Board finds that the claim on appeal for an initial compensable rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because, however, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Individual Unemployability

The Veteran has claimed service connection for a number of disabilities, as noted above, and also sought a compensable rating for his bilateral hearing loss.  In his September 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran alleged that he was unable to obtain or sustain gainful employment due to those disabilities claimed as being service related as well as his service-connected bilateral hearing loss.  As discussed above, the Veteran's claims for service connection have been denied.  Thus, the only question is whether the Veteran's service-connected bilateral hearing loss and service-connected tinnitus preclude the Veteran from securing or following a substantial gainful occupation.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected bilateral hearing loss, as per the Board's decision, is found to warrant a noncompensable disability rating.  The Veteran's service-connected tinnitus is rated as 10 percent disabling (the highest available evaluation under the rating code).  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss and his service-connected tinnitus for purposes of an extra-schedular evaluation.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (Court remanded TDIU claim for Board to provide reasons or bases where Board had not given extra-schedular consideration to the claim).  

The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The factors with respect to a TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation Service for an extra-schedular evaluation.  See Johnson v. Shinseki, 26 Vet. App. 237, 242 note 4 (2013) (In April 2011, Director of Compensation and Pension Service separated into two positions: Director of Compensation Service as well as Director of Pension and Fiduciary Service.) 

In the present case, the Board does not find that referral to the Director of Compensation Service is warranted.  

As noted above, the Veteran does not specifically claim that he is unable to obtain or sustain gainful employment due solely to his service-connected bilateral hearing loss and tinnitus.  Based on his September 2012 VA Form 21-8940, the Veteran would appear to allege that multiple disabilities preclude his employability.  With that said, a statement from the Veteran dated in November 2012 noted that he had not worked since his release from prison in September 2012 and that he could not work because of his heart condition.  No mention was made of any other medical disability.  

Here, the Veteran has not submitted any evidence indicating that his service-connected bilateral hearing loss and/or tinnitus preclude him from engaging in substantially gainful employment.  There is also no competent medical opinion evidence of record indicating such.  Otherwise, the Veteran has not submitted any nonmedical evidence from friends or family describing any negative effect his service-connected bilateral hearing loss and/or tinnitus have on his employability.  The Veteran has only a high school education level (general equivalency diploma or GED).  Although he has reported that his bilateral hearing loss and tinnitus do cause problems with his hearing, there is no evidence that these conditions, without more, would prevent him from obtaining gainful employment.  

Therefore, the Board does not find that the Veteran's service-connected bilateral hearing loss and/or service-connected tinnitus preclude him from performing the physical and mental acts required by employment.  Therefore, referral of the matter to the Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and PTSD, is denied.  

Entitlement to service connection for spinal meningitis is denied.  

Entitlement to service connection for heart disability is denied.  

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for drug addiction is denied.  

The application to reopen a claim of entitlement to service connection for a respiratory disability, to include syncopal episodes and shortness of breath, is granted.  

Entitlement to service connection for a respiratory disability, on the merits, is denied.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


